Citation Nr: 1438027	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-14 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board recharacterizes this matter as one concerning an acquired psychiatric disorder to include a depressive disorder and PTSD as well as any other relevant diagnoses pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was afforded VA PTSD examinations in June 2010 and March 2011.  Both examiners concluded that he did not meet the DSM-IV criteria for a diagnosis of PTSD.  However, the examiners failed to address the diagnoses of PTSD in the VA treatment records, including one that specifically notes that the Veteran's symptoms meet the DSM-IV criteria for PTSD.  See VA treatment record, January 2009.  Although this note is dated one year prior to the Veteran's filing of his PTSD claim, the Board finds that it is sufficient to establish a current diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...").  Moreover, while the Veteran's post-service life has undoubtedly played a role in his diagnosis of depressive disorder, neither VA examiner provided any explanation/rationale as to why his current psychiatric disorder was unrelated to his active service, to include in-service stressors.  As such, the claim must be remanded for an addendum opinion based on this diagnosis.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA psychiatric treatment records from the Dallas VA Medical Center since February 2010, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, return the claims file to the March 2011 VA examiner, if possible, for an addendum opinion.  If such examiner is unavailable, then another appropriate examiner (VA psychologist or psychiatrist or contract equivalent) shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file, including the VA treatment records noting the Veteran's diagnosis of PTSD related to his service.  This must be noted in the examination report.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has PTSD as the result of his military service, including his conceded in-service stressors.  If a diagnosis of PTSD is not rendered, then the examiner should specifically address and discuss the diagnoses of PTSD contained in the Veteran's VA treatment records.  She or he should state whether the earlier diagnoses represent a diagnosis of PTSD that has since resolved as opposed to a diagnosis that was not supported by the clinical evidence.  An explanation must be provided.

Further, if the Veteran is diagnosed with an acquired psychiatric disability other than PTSD, e.g., depressive disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder is the result of his military service, to include the conceded in-service stressors.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim for service connection for PTSD should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



